DETAILED ACTION
Status of the Claims
	Claims 1-16 are pending in the instant application. Claims 7-9 and 11 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-6, 10, and 12-16 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner notes that Applicants ADS filed 08/17/2021 indicates priority to 16/128,349 which claims priority to 62/969995. However, the ADS filed 08/17/2021 in U.S. Application No. 16/128,349 claims benefit to the U.S. Provisional Application No. 62/969955. Applicants should clarify the record and ensure the correct U.S. Provisional Application has been cited in the ADS.
Restriction/Election
	Applicants have elected the following species in the reply filed 04/08/2022: (a) A species of a saccharide base is tapioca syrup; (b) a species of a sweetener is cane sugar; (c) a species of nutritional, multivitamin, or multi-vitamin nutrient, or specific combination thereof is magnesium; (d) a species of a cannabinoid, terpene, or phenolic phytochemical, or specific combination thereof is cannabidiol; and (e) a species of neurotrophic composition is phytocannabinoid.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 7-9 and 11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/08/2022.
Priority
	The U.S. effective filing date has been determined to be 11/04/2019, the filing date of the instant application. Applicant's claim for a domestic priority date to US Application No. 16/128,349 filed 09/11/2018, is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted on 11/04/2019 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
	Claim 16 is objected to because of the following informalities:  in line 9, the claim recites “tocopherol” and “tocopheryl” which appear to be the same noun spelled differently. The examiner suggests Applicants use a consistent spelling for the word. And in line 11 there should be a comma between the “boron as glycinate” and “0.5-10 mg” consistent with the recitation throughout the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 16 is rejected as being indefinite because the claim recites “phenolic” in line 15 which is an adjective and therefore unclear what is being required by the claim. Claim 5 recites “phenolic phytochemical” in line 5 which is clear as “photochemical” is a noun. It appears that claim 16, line 15 should recite “phenolic phytochemical” rather than “phenolic”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over RODRIGUEZ (US 2016/0279058; published September, 2013) in view of STOLL (US 2013/0309291; published November, 2013) and LOWE (US 2016/0000843; published January, 2016).
Applicants Claims
	Applicant claims an oral mucoadhesive delivery system comprising: a plant-derived saccharide base; and a sweetener (instant claim 1). Applicant further claims the saccharide base comprises tapioca syrup, palm oil, citric acid, and lecithin (claim 12). Applicant further claims the oral mucoadhesive comprises a cannabinoid (claim 5).
	Applicants have elected the following species for examination on the merits: (a) A species of a saccharide base is tapioca syrup; (b) a species of a sweetener is cane sugar; (c) a species of nutritional, multivitamin, or multi-vitamin nutrient, or specific combination thereof is magnesium; (d) a species of a cannabinoid, terpene, or phenolic phytochemical, or specific combination thereof is cannabidiol; and (e) a species of neurotrophic composition is phytocannabinoid.

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            RODRIGUEZ teaches protein based gel delivery systems for encapsulation and controlled delivery of bioactive compounds such as vitamins, minerals, medications, probiotics and other bioactive supplements the dose being suitably adjusted for adults, children and/or elderly patients (see whole document, particularly the title and abstract; [0008]-[0012]).
	RODRIGUEZ teaches that: “Due to the problems and disadvantages associated with current conventional drug and supplement therapy, it would be advantageous to provide an alternative oral delivery system for drugs, dietary supplements, and the like. Providing a gel-based oral therapy overcomes the problems associated with current administration methods such as poor solubility and absorption, short-shelf life and stability, and safety and ease of use.” ([0006]). RODRIGUEZ further teaches that: “Another aspect of the present invention is to provide a nutritional medication that can be administered in a safe, effective manner. This nutritional medication may act as both a pharmaceutical and nutraceutical, and may contain the active therapeutic compound, such as an antibiotic, chemotherapeutic, or pain medication in conjunction with specific nutrients that may
act synergistically with the medication to enhance efficacy and overall health of the
patient.” ([0009]).
	RODRIGUEZ teaches the inclusion of sugar: “Sweeteners may include sugar (sucrose), syrups, artificial sweeteners such as stevia, and the like.” ([0039])(instant claim 1, a sweetener; instant claim 13). RODRIGUEZ does not expressly teach the sucrose is cane sugar sucrose but this would have been immediately recognized, by one of ordinary skill in the art, as an obvious species of sucrose.
	RODRIGUEZ teaches their delivery system may be formulated as a confectionary using fruit or other flavors, and that “By removing a pre-determined amount of water content, the resulting gel resembles more of a gummy texture that may be chewed.” [emphasis added]([0047] & [0048])(instant claim 6).
	RODRIGUEZ teaches the inclusion of Vitamin A, Vitamin C, Vitamin D, Vitamin E, among other vitamins, as well as magnesium, among other minerals (claim 11), and teaches the inclusion of magnesium citrate malate ([0058])(magnesium chelate of citric acid and malic acid, instant claims 4, 10 & 15).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of RODRIGUEZ is that RODRIGUEZ does not expressly teach a saccharide base including tapioca syrup, lecithin, palm oil, a cannabinoid or phytocannabinoid. 
	STOLL teaches edible confectionery compositions made of natural ingredients and functional ingredients (see whole document, particularly the abstract) that can be a hard candy, soft candy, chewing gum, caramel, jelly bean, extruded food stuff, pressed tablet, coated or uncoated confection, or any other known confection type ([0004])(instant claim 6). STOLL further teaches that the functional ingredients include vitamins and minerals including magnesium ([0031] & [0039], instant claims 10 & 16).
	STOLL teaches the inclusion of tapioca syrup as a sweetener that "provides a sweetness, body and humectancy that is similar to high fructose com syrup but this natural sweetener is considered hypoallergenic." ([0116], Examples 1-2, 7)(instant claim 1: a plant-derived saccharide, instant claim 12, tapioca syrup). STOLL teaches the inclusion of the inclusion of fats such as a medium chain triglycerides, vegetable oils ([0043]) and palm oil ([0064] & Example 7) (instant claim 3 & 12: palm oil). STOLL teaches the inclusion of soy lecithin ([0065] & Example 7)(instant claims 2-3 & 12). STOLL teaches the inclusion of a citric acid ([0034], [0042], [0059], and Example 1)(instant claims 12 & 15, citric acid). STOLL further includes evaporated cane juice (cane sugar)(instant claim 1, “a sweetener”; instant claim 13 “sugar cane syrup, raw cane sugar, cane sugar syrup”).
	LOWE teaches high cannabidiol cannabis strain and preparations and products derived from the same (see whole document). LOWE teaches that cannabidiol (CBD) has been implicated in the treatment of a wide variety of diseases and symptoms, including cancer, nausea, chronic pain, spasms, seizures/epilepsy, anxiety, psoriasis, Crohn' s disease, rheumatoid arthritis, diabetes, schizophrenia, post-traumatic stress disorder (PTSD), alcoholism, strokes, Multiple Sclerosis, and cardiovascular disease ([0015], claim 16)(instant claims 5 & 16, cannabinoid). LOWE teaches the inclusion of at least one terpene ([0096]).
	LOWE teaches that the cannabis cultivar provided herein can be processed into a variety of products or preparations ([0074]) including edible products such as gummy candy ([0079] & [0099])(cannabis cultivar implies a phytocannbinoid, see LOWE: [0006]; instant claim 14). Thus, it would have been prima facie obvious to include a cannabinoid, such as CBD, in the composition of RODRIGUEZ as the active ingredient therein for the treatment of for pain and/or stress (e.g. PTSD).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a protein-based gel delivery system formulated as a confection such as a gummy including bioactives such as vitamins, minerals, such as magnesium, and other actives, as suggested by RODRIGUIEZ, the gummy formulated as a confection including ingredients such as tapioca syrup, palm oil, citric acid and soy lecithin, as taught by STOLL, and to include a cannabinoid active, as suggested by LOWE, in order to provide a suitable protein-based gel delivery system for adults, children and elderly patients.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over RODRIGUEZ in view of STOLL  and LOWE as applied to claims 1-6, and 12-14 above, and further in view of HENDERSON (US 7,153,503; published December, 2006).
Applicants Claims
	Applicant claims an oral mucoadhesive delivery system comprising: a plant-derived saccharide base; and a sweetener (instant claim 1). Applicant claims the oral mucoadhesive delivery system further comprises a chelating compound selected from the group consisting of: succinic acid, ascorbic acid, aspartic acid, threonic acid, lysinic acid, orotic acid, malic acid, tauric acid, citric acid, and gluconic acid (instant claim 15).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            RODRIGUEZ teaches protein based gel delivery systems for encapsulation and controlled delivery of bioactive compounds such as vitamins, minerals, medications, as discussed above and incorporated herein by reference.
	STOLL teaches edible confectionery compositions made of natural ingredients and functional ingredients, as discussed above and incorporated herein by reference.
	LOWE teaches high cannabidiol cannabis strain and preparations and products derived from the same including edible products such as gummy candy, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of RODRIGUEZ, STOLL and LOWE is that these references do not expressly teach 
	HENDERSON teaches a comprehensive dietary supplement of bioavailable minerals, vitamins, among others, including minerals as amino acid chelates (see whole document, particularly the abstract). HENDERSON further teaches that: studies have found that minerals that are chelated or complexed by amino acids, or combinations of amino acids and vitamin acid ligands, (e.g. glycinates, arginates, and nicotinate glycinates) are bioavailable forms that render the minerals more readily absorbed by virtue of the fact that transport across the intestinal mucosa and into the portal circulation is accomplished by an amino acid transport mechanism and not by traditional mineral acid transport mechanisms. Once in the blood, the amino acid chelates do not bind directly to serum proteins, but are transported directly to target tissues in the chelated form. Thereafter, the mineral is released intracellularly from the chelate. Importantly, this direct transport results in greatly improved bioavailability of the minerals to the end organs and/or cells and works independent of either mineral saturated or reduced concentrations of serum proteins Additionally, unlike most conventional mineral salts that are commercially available, amino acid chelates do not cause changes in bowel habits after oral administration. This is in contrast to notable examples of conventional iron salts such as iron sulfate, which may cause constipation, and magnesium citrate which commonly causes loose stools or diarrhea.” (col. 5, lines 23-44)(instant claim 15).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a protein-based gel delivery system formulated as a confection such as a gummy including bioactives such as vitamins, minerals, such as magnesium, and other actives, as suggested by RODRIGUIEZ, the gummy formulated as a confection including ingredients such as tapioca syrup, palm oil, citric acid and soy lecithin, as taught by STOLL, and to include a cannabinoid active, as suggested by LOWE, and further to include minerals chelated or complexed by amino acids (e.g. glycinates) for improved bioavailability, as suggested by HENDERSON, in order to provide a suitable protein-based gel delivery system for adults, children and elderly patients.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 10 and 16  is rejected under 35 U.S.C. 103 as being unpatentable over RODRIGUEZ in view of STOLL  and LOWE as applied to claims 1-6, and 12-14 above, and further in view of HENDERSON (US 7,153,503; published December, 2006); WESTERLUND (US 2014/0161784; published June, 2014); and HSIA (US 5,976,548; published November, 1999).
Applicants Claims
	Applicant claims an oral mucoadhesive delivery system comprising: a plant-derived saccharide base; and a sweetener (instant claim 1). Applicant claims the oral mucoadhesive delivery system of claim 1, further comprising per serving: magnesium as glycinate, malate, or taurinate 10-400 mg; kelp, 5-10 mg; Vitamin A as retinyl palmitate or acetate or beta-carotene, 250-25,000 IU; Vitamin B1, 0.5-100 mg; Vitamin B2, 0.5-100 mg; Vitamin B6, 0.5-100 mg; Vitamin B3, 0.5-100 mg; Vitamin B5, 5-500 mg; Vitamin B12, 5-10,000 mcg as cyanocobalamin or methylcobalamin or hydroxocobalamin or adenosylcobalamin; folic acid or methyl-folate or folinic acid, 10-10,000 mcg; non-GMO Vitamin C, 10-2,000 mg; Vitamin D3, 100-40,000 IU; Vitamin E as d-alpha tocopherol or dl-alpha tocopher[ol] and/or mixed tocopherols and/or tocotrienols, 5-1,000 IU for alpha-tocopherol and 5-500 mg for mixed tocopherols including gamma-tocopherol or the family of tocotrienols; boron as glycinate 0.5-10 mg; copper as bisglycinate, 0.1-5 mg; zinc as bisglycinate, 2.5-50 mg; manganese as bisglycinate, 0.5-10 mg; selenium as glycinate, 5-400 mcg; molybdenum as glycinate, 10-1,000 mcg; and chromium as nicotinate glycinate, 10-1,000 mcg; and a terpene, phenolic [phytochemical], and cannabinoid (instant claims 10 and 16).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            RODRIGUEZ teaches protein based gel delivery systems for encapsulation and controlled delivery of bioactive compounds such as vitamins, minerals, medications, as discussed above and incorporated herein by reference. Additionally, RODRIGUEZ teaches inclusion of a nutritional supplement selected from the group consisting of Vitamin A, Vitamin C, Vitamin D, Vitamin E, thiamine (Vitamin B1), riboflavin (Vitamin B2), niacin (Vitamin B3), pantothenic acid (Vitamin B5); Vitamin B6, biotin (Vitamin B7), folic acid (Vitamin B9), Vitamin B12, zinc, copper, magnesium, selenium, manganese, among others, and mixtures thereof (claim 11).  
	STOLL teaches edible confectionery compositions made of natural ingredients and functional ingredients, as discussed above and incorporated herein by reference.
	LOWE teaches high cannabidiol cannabis strain and preparations and products derived from the same including edible products such as gummy candy, as discussed above and incorporated herein by reference. LOWE teaches a cannabinoid such as CBD and a terpene, as discussed above and incorporated herein by reference (instant claim 16, line 15).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of RODRIGUEZ, STOLL and LOWE is that these references do not expressly teach the inclusion of chelating compounds which is taught by HENDERSON, or the all of the specific ingredients and/or amounts recited in instant claim 16.
	WESTERLUND teaches dietary supplement compositions for enhanced recovery after surgery or an athletic performance (see whole document). WESTERLUND teaches that  “An exemplary composition or dosage form comprises about 5000 IU of vitamin A, about 15 mg of vitamin B1, about 34 mg of vitamin B2, about 25 mg of vitamin B3, about 50 mg of vitamin B5, about 20 mg of vitamin B6, about 90 μg of vitamin B12, about 300 mg of vitamin C, about 500 IU of vitamin D, about 60 IU of vitamin E, about 160 μg of vitamin K1, about 5 μg of vitamin K2, about 300 μg of biotin, about 400 μg of folate, about 30 μg of PABA, about 1 mg of boron, about 200 μg of chromium, about 500 μg of copper, about 150 mg of magnesium, about 5 μg of manganese, about 100 μg of molybdenum, about 135 μg of selenium, about 100 μg of vanadium, about 20 mg of zinc, about 150 μg of iodine, about 1.2 mg of pomegranate extract, about 250 mg of bromelain, and about 250 mg of quercetin.” (abstract). The examiner notes that quercetin is a phenolic phytochemical (instant claim 5 and claim16, line 15).
	WESTERLUND teaches that “In some embodiments, magnesium is present in an amount of about 40 mg to about 400 mg” ([0061])(instant claim 16, line 2). WESTERLUND teaches “In some embodiments, vitamin A is present in the composition in an amount of about 1000 IU to about 1000 IU, or of about 50% to about 150% RID. In some embodiments, the vitamin A comprises about 15% retinoic acid, or a salt thereof, and about 85% beta-carotene.” ([0005])(instant claim 16, line 3). WESTERLUND teaches that “In some embodiments, vitamin Bl is present in an amount of about 1 mg to about 50 mg […]” ([0045]). WESTERLUND teaches “In some embodiments, vitamin B2 is present in an amount of about 1 mg to about 50 mg […].” ([0046]). WESTERLUND teaches that “In some embodiments, vitamin B3 is present in an amount of about 1 mg to about 50 mg […].” ([0047]). WESTERLUND teaches that “In some embodiments, Vitamin B5 is present in an amount of about 5 mg-about 200 mg […].” ([0048]). WESTERLUND teaches that “In some embodiments, vitamin B6 is present in an
amount of about 1 mg to about 50 mg […].” ([0049]). WESTERLUND teaches that “In some embodiments, vitamin B12 is present in an amount of about 25 μg to about 250 μg […].” ([0050]); and Vitamin B12 (hydroxocobalamin acetate) 90 mcg which is 1500% of the % Daily value (p. 13, Table 2)(instant claim 16, lines 4-5, B Vitamins). WESTERLUND teaches that “In some embodiments, folate is present in an amount of about 100 µg to about 4000 µg, or of about 25% to about 250% RID.”; and teaches folate as folic acid in Table 2 ([0056] & p. 13, Table 2)(instant claim 16, line 7). WESTERLUND teaches that “In some embodiments, vitamin C is present in an amount of about 75 mg to about 750 mg, or of about 125% to about 1250% RID.” ([0051])(instant claim 8, line 8).WESTERLUND teaches that “In some embodiments, the vitamin Dis Vitamin D3.” ([0004]), and that “In some embodiments, vitamin D is present in an amount of about 125 IU to about 1250 IU, or of about 50% to about 500% RID.” ([0052])(instant claim 16, line 8). WESTERLUND teaches that “In some embodiments, vitamin E is present in an amount of about 20 IU to about 200 IU, or of about 50% to about 500% RID.” ([0053]), and that “Some compositions provided herein comprise vitamin E in the form of tocopherol.” ([0038]) and teaching an upper limit of 1000 mg (p. 3, Table 1)(instant claim 16, lines 8-11). WESTERLUND teaches that “In some embodiments, boron is present in an amount of about 250 μg to about 2.5 mg.” ([0058])(instant claim 16, lines 11-12). WESTERLUND teaches that “In some embodiments, copper is present in an amount of about 125 µg to about 500 µg, or of about 5% to about 75% RID.” ([0060])(instant claim 16, line 12). WESTERLUND teaches that “In some embodiments, zinc is present in an amount of about 5 mg to about 50 mg, or of about 30% to about 300% RID.” ([0066])(instant claim 16, line 12). WESTERLUND teaches that “In some embodiments, manganese is present in an amount of about 1 µg-about 10 µg, or of about 50%-about 750% RID.” ([0062]), the RDI being taught as 2 mg (Table 1)(instant claim 16, line 13). WESTERLUND teaches that “ In some embodiments, selenium is present in an amount of about 30 µg to about 300 µg, or of about 40% to about 400% RID.” ([0005] & [0064])(instant claim 16, line 13). WESTERLUND teaches that “In some embodiments, molybdenum is present in an amount of about 25 μg-about 250 μg, or of about 30%-about 500% RID.” ([0063])(instant claim 16, line 14). WESTERLUND teaches that “In some embodiments, Chromium is present in an amount of about 50 µg to about 500 µg, or of about 50% to about 500% RID.” ([0064])(instant claim 16, line 14).
	Regarding the claim of non-GMO Vitamin C (instant claim 16, line 8), one of ordinary skill in the art would have recognized that Vitamin C is molecule not distinguishable as GMO/non-GMO and thus are Vitamin C derived from GMO and non-GMO organisms are considered obvious variants in the art. WESTERLUND does not expressly teach the glycinate/diglycinate salt forms of the minerals.
	HENDERSON teaches a comprehensive dietary supplement of bioavailable minerals, vitamins, among others, including minerals as amino acid chelates (see whole document, particularly the abstract). HENDERSON further teaches that: studies have found that minerals that are chelated or complexed by amino acids, or combinations of amino acids and vitamin acid ligands, (e.g. glycinates, arginates, and nicotinate glycinates) are bioavailable forms that render the minerals more readily absorbed by virtue of the fact that transport across the intestinal mucosa and into the portal circulation is accomplished by an amino acid transport mechanism and not by traditional mineral acid transport mechanisms. Once in the blood, the amino acid chelates do not bind directly to serum proteins, but are transported directly to target tissues in the chelated form. Thereafter, the mineral is released intracellularly from the chelate. Importantly, this direct transport results in greatly improved bioavailability of the minerals to the end organs and/or cells and works independent of either mineral saturated or reduced concentrations of serum proteins Additionally, unlike most conventional mineral salts that are commercially available, amino acid chelates do not cause changes in bowel habits after oral administration. This is in contrast to notable examples of conventional iron salts such as iron sulfate, which may cause constipation, and magnesium citrate which commonly causes loose stools or diarrhea.” (col. 5, lines 23-44)(instant claims 15 and 16). Regarding the claim of diglycinates of certain minerals, one of ordinary skill in the art would have recognized that the glycinate/diglycinate salt form is dictated by the charge on the vitamin/mineral being complexed and/or chelated, and given the same vitamins and/or minerals for the same use the glycinate/diglycinate salt form would have also been the same.
	Regarding the inclusion of kelp in an amount of 5-100 mg (instant claim 16, lines 2-3), HENDERSON teaches including kelp (claims 5 & 18; col. 11, line 40; col. 14, line 22) though HENDERSON does not expressly teach the amount in milligrams (mg). However, HSIA teaches nutritional supplement and composition including kelp in an amount of 10 mg per dose (col. 13, line 57; col. 14, line 51; col. 15, line 43).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a protein-based gel delivery system formulated as a confection such as a gummy including bioactives such as vitamins, minerals, and other actives, as suggested by RODRIGUIEZ, the gummy formulated as a confection including ingredients such as tapioca syrup, palm oil, citric acid and soy lecithin, as taught by STOLL, and to include a cannabinoid active, as suggested by LOWE, along with other Vitamin and mineral nutrients, as taught by WESTERLUND, and further to include minerals chelated or complexed by amino acids (e.g. glycinates/diglycinates) for improved bioavailability, as suggested by HENDERSON, and to include kelp in an amount of 10 mg per dose as suggested by HENDERSON and HSIA, in order to provide a suitable protein-based gel delivery system for adults, children and elderly patients.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-6, 10, and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/673,083 (hereafter ‘083) in view of LOWE (US 2016/0000843; published January, 2016); HENDERSON (US 7,153,503; published December, 2006); WESTERLUND (US 2014/0161784; published June, 2014); and HSIA (US 5,976,548; published November, 1999). 
	Instant claim 1 recites an oral mucoadhesive delivery system comprising: a plant-derived saccharide base; and a sweetener (instant claim 1). Instant claim 12 recites the saccharide base comprises tapioca syrup, palm oil, citric acid, and lecithin.
	Copending ‘083 claim 1 recites an oral mucoadhesive delivery system for a pharmaceutical agent, comprising: a saccharide base, soy or sunflower lecithin, palm oil, one or both of a natural or artificial sweetener in an amount of 1 mg to 5 grams per serving, a salt in an amount of 5-200 mg per serving; and a pharmaceutical agent in an amount of 0.001-3,000 mg per serving.
	The difference between the instantly rejected claims and the claims of copending ‘083 is that the claim of copending ‘083 do not expressly claim the particular all of the vitamins, minerals and phytochemicals, or kelp.
	LOWE teaches high cannabidiol cannabis strain and preparations and products derived from the same including edible products such as gummy candy, as discussed above and incorporated herein by reference.
	HENDERSON teaches a comprehensive dietary supplement of bioavailable minerals, vitamins, among others, including minerals as amino acid chelates, as well as inclusion of kelp, as discussed above and incorporated herein by reference.
	HSIA teaches nutritional supplement and composition including kelp in an amount of 10 mg per dose (col. 13, line 57; col. 14, line 51; col. 15, line 43).
	WESTERLUND teaches dietary supplement compositions for enhanced recovery after surgery or an athletic performance, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘083 because they clearly include the base components (a saccharide base) for delivery of a pharmaceutical agent of which the recited Vitamins, minerals and phytochemicals (cannabinoid, terpene, phenolic phytochemical), would have been reasonably encompassed. The skilled artisan would have been motivated to modify the claims of copending ‘083 and produce the instantly rejected claim because the in order to provide essential Vitamins, minerals, and beneficial phytonutrients such as phytochemicals (cannabinoid, terpene, phenolic phytochemical). Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required an ordinary level of skill in the art to modify the claims of ‘083 and produce the instant claims.
This is a provisional obviousness-type double patenting rejection.
	Claims 1-6, 10, and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 12-14, 15, 16, 18-21 of copending Application No. 16/128,349 (hereafter ‘349) in view of LOWE (US 2016/0000843; published January, 2016); HENDERSON (US 7,153,503; published December, 2006); WESTERLUND (US 2014/0161784; published June, 2014); and HSIA (US 5,976,548; published November, 1999). 
	Instant claim 1 is discussed above
	Copending ‘349 claim 1 recites an oral mucoadhesive delivery system comprising: a saccharide base comprising tapioca syrup, palm oil, citric acid, and sunflower lecithin, and a neurotrophic composition comprising cannabinoids and an organic magnesium chelate comprising 25-400 mg magnesium; and a chelating compound chosen from the group consisting of a salt of glycine, malic acid, tauric acid, and threonic acid, wherein the oral mucoadhesive delivery system comprises a dosage form weighing about 5.2-5.8 grams.
	The difference between the instantly rejected claims and the claims of copending ‘349 is that the claim of copending ‘349 do not expressly claim the particular all of the vitamins, minerals and phytochemicals, or kelp.
	LOWE teaches high cannabidiol cannabis strain and preparations and products derived from the same including edible products such as gummy candy, as discussed above and incorporated herein by reference.
	HENDERSON teaches a comprehensive dietary supplement of bioavailable minerals, vitamins, among others, including minerals as amino acid chelates, as well as inclusion of kelp, as discussed above and incorporated herein by reference.
	HSIA teaches nutritional supplement and composition including kelp in an amount of 10 mg per dose (col. 13, line 57; col. 14, line 51; col. 15, line 43).
	WESTERLUND teaches dietary supplement compositions for enhanced recovery after surgery or an athletic performance, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘349 because they clearly include the base components (a saccharide base) for delivery of a pharmaceutical agent of which the recited Vitamins, minerals and phytochemicals (cannabinoid, terpene, phenolic phytochemical), would have been reasonably encompassed. The skilled artisan would have been motivated to modify the claims of copending ‘349 and produce the instantly rejected claim because the in order to provide essential Vitamins, minerals, and beneficial phytonutrients such as phytochemicals (cannabinoid, terpene, phenolic phytochemical). Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required an ordinary level of skill in the art to modify the claims of ‘349 and produce the instant claims.
	This is a provisional obviousness-type double patenting rejection.
	Claim(s) 1-6, 10 and 12-16 of this application is patentably indistinct from claims of Application Nos. ‘083 and ‘349 (as detailed above). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
	Claims 1-6, 10 and 12-16 are pending and have been examined on the merits. Claim 16 is objected to; claim 16 is rejected under 35 U.S.C. 112(b); claims 1-6, 10 and 12-16 are rejected under 35 U.S.C. 103; and claims are rejected based on obvious-type double patenting over claims of U.S. Patent Application Nos. 16/673,083 and 16/128,349. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619         


/TIGABU KASSA/Primary Examiner, Art Unit 1619